—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 22, 1999, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because she did not have sufficient weeks of covered employment to file a valid original claim.
Claimant filed an original claim for unemployment insurance benefits effective October 20, 1997, thereby establishing a base period from October 21, 1996 through October 19, 1997. During that period, claimant commenced working for a department store on May 7, 1997, with her first week spent in training. Claimant’s last day of work was September 17, 1997, and she testified that she worked every week during that period and thus was employed the minimum 20 weeks required by Labor Law § 527 (1) (d) to file a valid original claim. The employer disputed this assertion maintaining that claimant did not work and was not paid for the week following her training session, leaving her with only 19 weeks of covered employment. The Unemployment Insurance Appeal Board ultimately ruled that claimant was ineligible to receive unemployment insurance benefits.
We affirm. Whether a claimant has sufficient employment in his or her base period is a factual question for the Board (see, Matter of Strauch, 193 AD2d 1044). Notably, although claimant maintains that she did work the week ending May 17, 1997, she did not have a pay stub for that period and the employer’s time card records show no entries for claimant that *737week. Given the Board’s authority to resolve issues of credibility and the proof in the record, we conclude that there is substantial evidence in the record to support the decision that claimant was ineligible to file a valid original claim for benefits (see, Matter of Kwiatkowska, 263 AD2d 755; Matter of Chordas, 207 AD2d 937).
Cardona, P. J., Mercure, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.